DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-16 in the reply filed on 10/17/2022 is acknowledged.  
As noted in the restriction requirement previously mailed on 8/17/2022, Group II does not require all the particulars of the Group I  (e.g. Group II does not require a ventilation module with a ventilation outlet channel having a gas flow inlet side and an opposite gas flow outlet side).  As Applicant provided neither grounds nor arguments for the traversal of the restriction requirement.  The requirement is deemed proper and is therefore made Final.  
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, the abstract is objected to because of the following informalities:
The abstract comprises multiple paragraphs; specifically, "(Fig. 6b)" should be removed from line 26.  
Appropriate correction is required.


Claim Objections
Claims 5-16 are objected to because of the following informalities:  Claim 5 begins with "Stretching system".  However, the recitation should be "A stretching system".  Claims 6-16 begin with "Stretching system" and should be changed to "The stretching system".  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  "according to claim 5, comprising:" should be changed to "according to claim 5, wherein:".  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  reference character "35b" in line 7 should be removed.  Appropriate correction is required.
Claim Interpretation
Claims 7-8, 11 and 15-16 use the conjunction “and/or” between multiple limitations.  It is noted said phrase indicates the limitations within each claim can be required together or individually.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "with associated ventilation module" in lines 1-2.  It is unclear if associated ventilation module is referring to the non-elected inventions of claim 1-4 or merely the stretching system comprises a ventilation module.  Based on the non-election of claims 1-4, claim 5 is interpreted to read ”with a ventilation module”.
Claim 5 recites the limitation "the pulling direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  “the pulling direction” should be changed to “a pulling direction” as this is the initial time said pulling direction is referenced.  Likewise, it is unclear which direction the pulling direction refers to.  As noted in the lines 9-10, clips grasp (and pull on)) the edges of the film.  For examination purposes, the limitation is read as “a pulling direction through the stretching system”.
Claim 5 recites the limitation “movable clips on the left side…movable clips on the right side” in lines 8-9.  It is unclear if movable clips is referring the clips referenced in line 6 or are separate and distinct components therefrom.  As the clips line 6 are movable, the movable clips are interpreted to those referenced in line 6.  Examiner recommends either changing “movable clips” to “the movable clips” or “clips” in line 6 to “movable clips” for clarification.  Furthermore, it is unclear where “on the left side…on the right side” is referring to with respect to the transport and/or guides and left and right film edge.  Are the movable clips on the left side and the right side of the same transport and/or guide rail? or are the movable clips on opposing sides of the transport and/or guide rail?  For examination purposes, the limitation is interpreted to read “movable clips on the left side grasp the left film edge and movable clips on the opposing right side grasp the right film edge”.
Claim 5 recites the limitation "of a film" in line 1.  It is unclear if said film is referring to the film referenced in line 8 or is a separate film therefrom.  For examination purpose, the limitation is interpreted to read “of the film” to reference back to the film in line 8.
Claim 5 recites the limitation "the ventilation channel" in line.  There is insufficient antecedent basis for this limitation in the claim.  “the ventilation channel” should be changed to “a ventilation channel” as this is the initial time said ventilation channel is referenced.
Claim 5 recites the limitation “and parallel to the film plane” in line 17.  It is unclear if the at least two ventilation channels are adjustable transverse to the pulling direction and adjustable parallel to the film plane OR the channels are adjustable transverse to the pulling direction and are merely positioned parallel to the film plane.  For examination purposes, line 17 is interpreted to read “and are parallel to the film plane”, meaning the channels are positioned parallel to the film plane and not are adjustable parallel to the film plane.
Claims 6-16 are rejected for dependence on claim 5.
Claim 6 recites the limitation “the at least two-part ventilation channel” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation is interpreted to read “the at least two-portion ventilation channel” in reference to the ventilation channel having at least two ventilation channel portions in claim 5, lines 14 and 15.
Claim 6 recites the limitations “the left transport system channel” in lines 5-6 and “the transport system channel to the right” in line 8.  There is insufficient antecedent basis for these limitation in the claim this is the initial time said components are being referenced.  For examination purposes, the limitations are read as  “a left transport system channel” and “a transport system channel to the right”.
Claim 6 recites the limitations “one ventilation channel portion is assigned to the clips”, “is assigned to the left transport system channel” and “second ventilation channel portion is assigned to the clips” in lines 4-7.  It is unclear what the term “assigned” means.  Are the ventilation channel portions physically connected to the clips?  Neither the Specification nor the Drawings provides guidance as to how the ventilation channel portions are assigned to the clips.  For examination purposes, assigned is interpreted to mean the two ventilation channel portions are merely positioned with the opposing clips that grasp the side edges of the film.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following the phase above is not being read into the claim; specifically, “preferably are held”.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following the phase above is not being read into the claim; specifically, “in particular movably held”.
Claim 7 recites the limitation “with the two lateral transport system channels” in lines 8-9.  There is insufficient antecedent basis for these limitation in the claim this is the initial time said components are being referenced.  For examination purposes, the limitation is read as  “with  two lateral transport system channels”.
Claims 7, 8, 9, 12, 13, 14 and 16 recite the limitations “the ventilation outlet channel” and/or “the ventilation outlet channel portions” and /or “the ventilation outlet nozzle”.  It is unclear if the ventilation outlet channel, ventilation outlet channel portions and the ventilation outlet nozzle are referring to the ventilation channel, ventilation channel portions and ventilation nozzle referenced in claim 5 or are separate components therefrom.  The use of outlet seems to be carried over from non-elected claims 1-4.  For examination purposes, “ventilation outlet” is interpreted to be the same as “ventilation”.  Hence, outlet should be removed from the claims noted above.  
Regarding claim 7, the phrase "in particular" (appearing twice in the claim) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitations following the phase above is not being read into the claim; specifically, “in particular less than 25%, 20% 15%, 10%” and “in particular less than 5%”.
Claim 9 recites the limitation "the transport system shielding wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 from which claim 9 depends has not established a transport system shielding wall.  For examination purposes, claim 9 is interpreted to depend on claim 8, which has established a transport system shielding wall.
Claim 10 recites the limitation "the transport system shielding wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 from which claim 10 depends has not established a transport system shielding wall.  For examination purposes, claim 10 is interpreted to depend on claim 8, which has established a transport system shielding wall.
Claim 12 recites the limitation "the ventilation chamber" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 from which claim 12 depends has not established a ventilation nozzle.  For examination purposes, claim 12 is interpreted to depend on claim 6, which has established a ventilation chamber.
Claim 12 recites the limitation “run away from one another” in line 6.  It is unclear what is meant from this limitation.  Neither the Specification nor Drawings provides guidance as to the term “run away”.  Examiner has interpreted the limitation to mean the angular portions are also adjustable towards and away from each other.
Claim 12 recites the limitation “the supply opening” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is interpreted to read “a supply opening” as this is the first instance said component is being referenced.
Claim 13 recites the limitation "the ventilation chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 from which claim 13 depends has not established a ventilation nozzle.  For examination purposes, claim 13 is interpreted to depend on claim 6, which has established a ventilation chamber.
Claim 13 recites the limitation "the nozzle inlet opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is interpreted to read “a nozzle inlet opening” as this is the first instance said component is being referenced.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following the phase above is not being read into the claim; specifically, “preferably by less than 30%”.
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following the phase above is not being read into the claim; specifically, “in particular less than 25%, 20%, 15%, 10% or less than 5%”.
Claim 15 recites the limitations “the transport system channel” in line 5, “the transport system channel housing” in lines 5-6 and “the transport system shielding wall” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Neither claims 5 nor 14 from which claim 15 depends have established these components.  A transport system channel is established in claim 6; a transport system channel housing is established in claim 10; and a transport system shielding wall is established in claim 8.  As these components are established in different claims, none of which claim 15 depends on, this limitation is cannot be examined on the merits.
Claim 16 recites the limitation “is provided in the circulating circuit” in line 11.  It is unclear what is meant by the team circulating circuit.  Does circuit relate to circuitry or wiring of the heater?  For examination purposes, the heater is interpreted to be provided in the flow path of the gas or air flow.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitation following the phase above is not being read into the claim; specifically, “preferably upstream of the suction side of the fan device”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0013612 A1), in view of Abe (US 2020/0108547 A1).
Regarding claim 5, Lee discloses a stretching system (Figures 1, 5-6, 11a) for stretching a plastics film (paragraphs 0032-0033, thermoplastic resin film) with a ventilation module (Figures 5-6), comprising:
two circumferential travel paths or tracks arranged at a lateral distance from one another formed at least in part by guide rails (rails 12 in Figure 11a; paragraphs 0163, 0174); 
a plurality of movable clips having a transport part and a film-side clip part (clips 11 in Figures 5-6), wherein the plurality of movable clips is provided on opposing guide rails and configured to grasp opposing edges of the plastic film (paragraph 0163, left and right clip moving devices…to hold both edges of the film…designed to guide); 
an upper and a lower ventilation nozzle above and below the film plane (nozzles NUn, NLn above and below film plane 5); and
a ventilation channel (slits 8a in Figures 1-2) separated in the longitudinal direction forming at least two ventilation channel portions parallel to the film plane (walls 21 on opposing ends of 8a, as shown in Figure 2).  Furthermore, the width of the ventilation channel can be increased or reduced (Figure 6; paragraphs 0165-0166, proximate nozzles whose length in the width direction of the running film can be changed) in response to the spacing between clips (11) using movable elements (15 in Figure 6 and 12) which extend telescopically again between the opposing side rails (12) and walls (21 in Figure 2).
Lee does not disclose the at least two ventilation channel portions (e.g. walls 21 at opposing ends of 8a) are configured to be adjustable transverse to the pulling direction of the film or at least from or towards one component parallel to the film plane, as a result of which the width of the ventilation channel can be increased or reduced.  However, as noted above, the proximate nozzles between the opposing wall ends (Figure 6) are adjustable to change the width of the ventilation channel.  It would have been obvious for one of ordinary skill in the art to have configured the two ventilation channel portions to be adjustable, as opposed to proximate nozzles, as a matter of design choice for the same purpose adjusting the width of the ventilation channel.
Alternatively, in the same field of endeavor, Abe discloses a stretching system (Figures 1-3) for stretching a plastics film (paragraphs 0043-0044, thermoplastic resin film) with a ventilation module (box-shaped body covers 2a, 2b; paragraphs 0052-0054, air discharge mechanism is disposed…in the box-shaped body covers;).  Furthermore, the body covers are separated in the longitudinal direction into two opposing portions (opposing ends of units 21 in Figures 2-3) and are adjustable towards and away from one another transverse to the pulling direction of the film (Figure 3; paragraphs 0059-0060, movable units can be extracted or retracted in the film width direction).  Abe discloses adjusting the width box covers to the width of the film improves temperature unevenness of the film through the oven (paragraph 0018).  As Lee similarly discloses improving temperature unevenness by adjusting the width of the ventilation channel (paragraphs 0036, 0171).  It would have been obvious for one of ordinary skill in the art to have configured the two ventilation channel portions to be adjustable, in the like manner disclosed by Abe, for the same purpose of controlling the temperature unevenness As this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 6, Lee, as modified by Abe, further discloses each the upper and lower ventilation nozzle comprise two ventilation channel portions (as shown in Figure 2 of Lee, Figure 3 of Abe), wherein one ventilation channel portion is provided and the same side as a movable clip (11 in Figure 6 of Lee, 24 in Figure 3 of Abe) and a transport channel (13 in Figure 6 of Lee, 22 in Figure 3 of Abe) and the second ventilation channel portion is provided on the opposing side with a corresponding movable clip and transport channel (as shown in Figure 3 of Abe).  Furthermore, the ventilation channel portions are adjustable with respect to a ventilation chamber (space between air suction 2 and circulation 4 in Figure 1, paragraph 0211 of Lee; blower 7 in Figure 1, paragraph 0054 of Abe) located away from the film.
Regarding claim 7, Lee, as modified by Abe, further discloses the ventilation channel portions (opposing ends of 21 in Figure 3 of Abe) are adjustable away from or towards each other, together with the two lateral transport and/or guide rails and/or together with two lateral transport system channels (rail covers 22; paragraph 0059 of Abe, a distance between two clip rail covers… are generally widened or narrowed in the width direction; extraction-retraction mechanism in the width direction can keep the gap constant…with the distance between the clip rail covers).
Regarding claim 11, Lee, as modified by Abe, further discloses a gas return flow path comprising return channels (plurality of air suction spaces 2 in Figure 1 of Lee; air discharge mechanisms 5a-5d in Figure 1 of Abe) to a return chamber (blower 7 in Abe), wherein the return channels run through a ventilation chamber (paragraph 0047 of Abe, the openings and the blow may be directly connected or coupled with a duct interposed therebetween; space between air suction 2 and circulation 4 in Figure 1 of Lee).
Regarding claim 12, Lee, as modified by Abe, further discloses the two ventilation channel portions merge into angular portions running parallel to the film plane( as shown in Figure 3 of Abe, end portions of 21 form corners parallel to surface 11), wherein the opposing  angular portions are adjustable towards and away from one another (Figure 3, paragraph 0059 of Abe) and delimit a supply opening (Figure 12, paragraphs 0179-0180 of Lee, slit of nozzle is variable length) from the ventilation chamber (paragraph 0197 of Lee) to the in the lateral direction.
Regarding claim 13, Lee, as modified by Abe, further discloses a nozzle inlet opening of the ventilation channel is formed by a slotted grid (Figure 12, paragraphs 0179-0180 of Lee, air blowing surface has a slit-shape) corresponding to the width of the ventilation channel.
Regarding claim 14, Lee, as modified by Abe, further discloses the two ventilation channel portions are supported on the respective outer sides in each case by at least one guide wall (13 in Figure 12 of Lee).
Regarding claim 15, Lee, as modified by Abe, teaches all the elements of claim 14 and further discloses the guide wall on the respective opposite outer sides of the ventilation outlet nozzle portions merge into a support portion running parallel to the film plane (as shown in Figure 6 of Lee, upper portions of 14, 15 merge and are parallel to plane 5).  While Lee/Abe does not disclose the guide walls diverge away from the film plane, it has been held that a mere change in shape does not patentably distinguish the claimed invention from the prior art. See MPEP 2144.04(IV)(B)).  Absent persuasive evidence that the particular configuration is significant, one of ordinary skill in the art would have found it obvious to slant the guide walls as a matter of design choice.
Regarding claim 16, Lee, as modified by Abe, further discloses one or a plurality of fan arrangements are provided (4 in Figure 1; paragraphs 01210211 of Lee) on the input side of the at least one ventilation chamber or an intermediate chamber (as shown in Figure 1, space between 2 and 4), via which gas or air flow to be supplied is transportable into the ventilation outlet channel (paragraph 0212, with the circulation fans in operation to blow air out of each proximate nozzle).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Abe and Steffl (US 5,791,031).
Regarding claim 8, Lee, as modified by Abe, teaches all the elements of claim 5 as discussed above, and further discloses the clips comprise a clip part and a transport part (as shown in Figure 3 of Abe, clip 24 comprise portion which grasp the film and portion connected to clip rail 25) movable on guide rails (25 in Figure 3 of Abe).
Lee, as modified by Abe, does not disclose a bridge connecting the clip and transport parts, a transport shielding wall between the clip and transport parts, nor the ventilation nozzle being closer to the film plane than the end of the transport system shielding wall is from the film plane and/or being at a smaller distance to the film plane than a clip part, furthest from the film plane, is from the film plane.
Steffl discloses a movable clip (nipper 3 in Figure 1) for clamping a film in a stretching apparatus (col. 1, lines 12-26).  The movable clip comprises a clip part which grasps the film (clamping means 19) and a transport part (nipper carriage 17) connected by a bridge (27), wherein the transport part moves along a guide rail (rail 1) of the apparatus.  Furthermore, a shielding wall (31) is provided between the clip part and the transport part to isolate process fluids from the transport part from the film (col. 2, lines 26-27) and further to isolate film fragments from the transport part and guide rail (col. 2, lines 28-30).  As Lee/Abe also discloses a shielding wall (rail cover 22 in Figure of Abe), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee/Abe to incorporate the teachings of Steffl and provided the shielding wall between the clip part and the transport for the benefit of isolating fluids from the film or isolating film fragments from the transport part and guide rails, as disclosed by Steffl.
Regarding the ventilation nozzle being closer to the film plane than the end of the transport system shielding wall is from the film plane and/or being at a smaller distance to the film plane than a clip part, furthest from the film plane, is from the film plane; Lee discloses setting the distance of the nozzle surface (8 in Figure 1 of Lee) close to the film plane (5) to prevent contamination of outside air flow and improve film heating efficiency (paragraph 0131-0135 of Lee).  Hence, it would have been obvious for one skill in the art to minimize the distance of the ventilation nozzles to be closer to the film plane than the shielding wall to optimize the heating and air flow efficiency as disclosed by Lee.
Regarding claim 9, Lee, as modified by Abe and Steffl, further discloses the ventilation channel comprising two ventilation outlet channel portions starts from a ventilation chamber that is further away from the film plane than the distant end of the transport system shield wall (space between air suction 2 and circulation 4 in Figure 1, paragraph 0211 of Lee; blower 7 in Figure 1, paragraph 0054 of Abe).
Regarding claim 10, Lee, as modified by Abe and Steffl, further discloses the transport system shielding wall (31 in Figure 1 of Steffl) is part of a transport system channel and/or transport system channel housing (Figure 1 of Steffl; covers 22 in Figure 3 of Abe; covers 13 in Figure 6 of Lee).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (JP2012211731A) discloses a nozzle for tenter oven having an adjustable width..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/11/2022